Title: To Thomas Jefferson from Joseph Barnes, 7 February 1802
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Messina Feb. 7–—1802
          
          Early in Octr. Last I did myself the pleasure of addressing Mr. Jefferson from Malta, purporting, from some fatality the unexpect’d & complete Success of the English in expelling the French from Egypt; the advice of preliminary Articles of Peace having been Signed on the first of Octr. disadvantageously for the English; the remissness as I conceived of Commodore Dale in not having immediately on his Arrival in the Mediteranean Sent circulars to all the consuls, Vice consuls or agents in the Several ports, to advise any Americans then in their respective ports of his Arrival, how to Act &c &c—To my knowledge Capt. Bowers of Charleston having Lain near three months in this port after the Arrival of Dale at Malta, Sail’d from necessity without any advice or protection from him! nor has any circular even yet appear’d to my knowledge in this place; nor, have I Learn’d of any overtures having been made on part of the Tripolians; nor any Atchievements of the American Frigates as yet against them—Promptitude is a desirable object. For, Should the hostilities of these Barbarians continue but a Short time under the present Circumstances of Peace between France, England &c the American commerce, which had So rapidly increased in the ports of Italy, the two Sicilies &c will be ruin’d—
          There are four Frigates in the Mediteranean, and ’tis Said, which I hope is true as they have nothing to do at home, that Several others are coming—hope they will not only make a formidable appearance, but desperate efforts to effect, by a Coup de Main, if possible the desired object—peace.
          Not doubting, from the Knowledge Mr Jefferson has of my abilities, principles & disposition; knowledge of the world, Languages, and the Solicitations, recommendations, & representations of my Countrymen, of the necessity of proper commercial agents, especially in the Ports of the two Sicilies, I flatter myself; tho’ I have not as yet, of daily receiving advice from the department of State of the appointment Solicited of Charge de faires or Commercial Agent of the United States to the two Sicilies—or Marsielles in France—which would be more agreeable—as heretofore Suggest’d, my Solicitude arises; not from motives of interest. indeed Little is attach’d to the consulates in the ports of thes Countries, but from a desire to be useful & the pleasure I Should receive in promoting the interest & happiness of my countrymen—Thus waiting, I have Some time Since dispatch’d a Vessel Laden with 3500 Salmas, equal 75000 Gallons of Wine to order for the English forces in Egypt—having the confidence of the British Government—
          Tis Said however on the final Articles of Peace being Sign’d the English are [to] give up Egypt to the Turks, Malta [to] the Maltese &c &c—
          Some time Since I recd. a Letter from Mr Bingham of Philada. & Senator of the U.S. purporting that if I would only name the place, as of course Some are much be more disirable to reside in than others, that he would engage me Success—
          In haste believe me Mr Jefferson yours most respectfully
          
            J: Barnes
          
        